Case 20-20425-GLT        Doc 191    Filed 09/30/20 Entered 09/30/20 17:24:54      Desc Main
                                   Document      Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                         Bankruptcy No. 20-20425-GLT

               Debtor.                            Chapter 11

 VIDEOMINING CORPORATION,                         Document No.

               Movant,                            Related to Doc. No. 173

        vs.

 NO RESPONDENT.

              SECOND MOTION TO EXTEND THE EXCLUSIVITY PERIODS

        AND NOW, comes VideoMining Corporation, the Debtor in the instant Chapter

 11 Case, by and through its Counsel, Robert O Lampl, John P. Lacher, Ryan J. Cooney

 and Sy O. Lampl and files this SECOND MOTION TO EXTEND THE EXCLUSIVITY

 PERIODS, as follows:

        1.     The Movant is VideoMining Corporation, the Debtor in this Chapter 11

 Case, which was commenced via a voluntary petition for relief filed in this Honorable

 Court on February 4, 2020 at Doc. No. 1 herein.

        2.     Pursuant to 11 U.S.C. Section 1121(b), only the Debtor may file a Plan

 until after 120 days after the date of the order for relief. That exclusivity period was

 originally set to expire on June 3, 2020. Additionally, and pursuant to 11 U.S.C. Section

 1121(c)(3), the Debtor has an exclusive period of 180 days after the date of the order

 for relief to file a plan which has been accepted by each class of claims or interests that

 is impaired under the plan.       That exclusivity period was originally set to expire on

 August 2, 2020.
Case 20-20425-GLT      Doc 191    Filed 09/30/20 Entered 09/30/20 17:24:54          Desc Main
                                 Document      Page 2 of 4

        3.     On July 15, 2020, this Honorable Court entered an Order extending the

 exclusivity period under 1121(b) until October 1, 2020 and extending the period under

 1121(c)(3) until November 30, 2020 (ECF No. 173).

        4.     Through the instant Motion the Debtor seeks an additional extension of

 the exclusivity periods.

        5.     On September 25, 2020, this Honorable Court approved the Second

 Stipulation and Consent Order Modifying and Extending Orders Authorizing Cash

 Collateral and DIP Financing and Use of Cash Collateral (the “Second Cash Collateral

 Stipulation”) (ECF No. 189).

        6.     Importantly, under the Second Cash Collateral Stipulation, the Debtor and

 its secured creditors agreed to new dates for which the Debtor is to implement a sales

 process for some or all of its assets.

        7.     Specifically, the Debtor is to enter into a binding asset purchase

 agreement for some or all of its assets by November 15, 2020. Further, and in the event

 that the Debtor has not entered into a binding asset purchase agreement on or before

 November 15, 2020, the Debtor shall commence and conduct an auction for its patent

 assets by January 29, 2020.

        8.     Such a sale or auction will significantly affect the direction of this case and

 the Debtor submits that the exclusivity periods should be extended until the Debtor has

 had time to implement either scenario.

        9.     Specifically, the Debtor requests an additional 120 day extension of both

 exclusivity periods so that if granted, the deadline to file a Plan would be January 29,

 2021 and the deadline to file a Plan which has been accepted by each class of claims or

 interests that is impaired under the Plan would be March 30, 2021.
Case 20-20425-GLT       Doc 191    Filed 09/30/20 Entered 09/30/20 17:24:54      Desc Main
                                  Document      Page 3 of 4

        10.     The requested extension is in the best interest of this Estate and all

 parties in interest.

        WHEREFORE, the Movant respectfully requests that this Honorable Court

 extend the exclusivity periods under 11 U.S.C. Section 1121(b) and (c)(3) for an

 additional 120 days.


                                                       Respectfully Submitted,


 Date: September 30, 2020                              /s/ Robert O Lampl
                                                       ROBERT O LAMPL
                                                       PA I.D. #19809
                                                       JOHN P. LACHER
                                                       PA I.D. #62297
                                                       RYAN J. COONEY
                                                       PA I.D. #319213
                                                       SY O. LAMPL
                                                       PA I.D. # 324741
                                                       Counsel for the Debtors
                                                       223 Fourth Avenue, 4th Floor
                                                       Pittsburgh, PA 15222
                                                       (412) 392-0330 (phone)
                                                       (412) 392-0335 (facsimile)
                                                       Email: rlampl@lampllaw.com
Case 20-20425-GLT       Doc 191    Filed 09/30/20 Entered 09/30/20 17:24:54      Desc Main
                                  Document      Page 4 of 4

                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                        Bankruptcy No. 20-20425-GLT

              Debtor.                            Chapter 11

 VIDEOMINING CORPORATION,                        Document No.

              Movant,                            Related to Doc. No. 173

        vs.

 NO RESPONDENT.

                               CERTIFICATE OF SERVICE

        Robert O Lampl, John P. Lacher, Ryan J. Cooney and Sy O. Lampl hereby

 certify, that on the 30th day of September, 2020, a true and correct copy of the foregoing

 SECOND MOTION TO EXTEND THE EXCLUSIVITY PERIODS was served upon the

 following:

 Office of the U.S. Trustee
 1001 Liberty Avenue
 970 Liberty Center
 Pittsburgh, PA 15219

 Date: September 30, 2020                               /s/ Robert O Lampl
                                                        ROBERT O LAMPL
                                                        PA I.D. #19809
                                                        JOHN P. LACHER
                                                        PA I.D. #62297
                                                        DAVID L. FUCHS
                                                        PA I.D. #205694
                                                        RYAN J. COONEY
                                                        PA I.D. #319213
                                                        SY O. LAMPL
                                                        PA I.D. # 324741
                                                        Counsel for the Debtors
                                                        223 Fourth Avenue, 4th Floor
                                                        Pittsburgh, PA 15222
                                                        (412) 392-0330 (phone)
                                                        (412) 392-0335 (facsimile)
                                                        Email: rlampl@lampllaw.com
